402 F.2d 294
George Paul COOK, Appellant,v.Louie L. WAINWRIGHT, Director, Division of Corrections,State of Florida, Appellee.
No. 25926.
United States Court of Appeals Fifth Circuit.
Oct. 28, 1968.

Barry R. Nager, Orlando, Fla., for appellant.
George R. Georgieff, Asst. Atty. Gen., Tallahassee, Fla., for appellee.
Before BELL and MORGAN, Circuit Judges and GUINN, District Judge.
PER CURIAM:


1
Appellant-petitioner, a Florida state prisoner released on a conditional pardon under supervision for life, sought habeas corpus relief on the grounds that the state suppressed evidence on his trial material to his defense and also knowingly used perjured testimony.  The district court, after a comprehensive evidentiary hearing, concluded that petitioner's proof fell short of the mark and denied relief.


2
The burden was on petitioner to establish his allegations by a preponderance of the evidence.  Walker v. Johnston, 1941, 312 U.S. 275, 286, 61 S.Ct. 574, 85 L.Ed. 830; Williams v. Beto, 5 Cir., 1965, 354 F.2d 698, 704.  Based on an examination of the evidence, we are of the firm view that the district court was correct.  The relief was properly denied.


3
Affirmed.